DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paul Wohlhart et al. “ Learning descriptor for object recognition and 3D pose estimation” (hereafter Paul) (see IDS) in view of  David Demirdjian, “ Patch-based pose inference with a mixture of density estimators” (hereafter David).
 	Regarding claim 1, Paul discloses a method for estimating a three-dimensional pose of an object (see in particular paragraph 3. Method and paragraph 3.1. Training the CNN), the method comprising: receiving (paragraph 3.1. object can be a color or grayscale image or a depth map, or a combination of the two) a depth image of the object (see, 4.1, depth map); sampling (see section 4.1: extract a patch) the depth image to generate a 

	However, in same field of endeavor, David teaches in abstract, Experiments carried out on face and articulated body pose databases show that our patch-based pose estimation algorithm generalizes well to unseen examples, is robust to occlusions and provides accurate pose estimation patch-based pose inference in which the page 97 teaches we propose a learning-based approach for pose estimation from a density based voting scheme. We first construct a database containing a set of pose-patch associations. Given a query image, the pose density is approximated by kernels associated with patches from the training set similar to patches in the image. Modes of the density correspond then to most likely poses. Our algorithm retains the most discriminative patches for pose estimation. See. Also, 3.1. Building a patch database, we build hashing functions by extracting descriptors and associated poses for all training image/pose pairs in the database. Each patch has an associated triplet {(dj, σj , xj)}, where σj is the scale. If the pose is given with respect to a referential, e.g. the pose is defined relative to the location of the key point uj and geometric constraints can be captured by the voting process. 5.1 also teaches At each iteration a new expert is learned and added to the existing mixture, and the relative weights (i.e. gaiting units) of the experts are re-estimated by minimizing (8). We restrict here the choice of the experts to be of the same form as the non-parametric density estimators of section 4, but where instead of being estimated from the entire set of patches, they are estimated from a subset of them. 

	Regarding claim 2, the combined teachings further discloses the method wherein a different feature database is searched (207) for each image patch (David, abstract, Experiments carried out on face and articulated body pose databases show that our patch-based pose estimation algorithm generalizes well to unseen examples, is robust to occlusions and provides accurate pose estimation patch-based pose inference in which the page 97 teaches we propose a learning-based approach for pose estimation from a density based voting scheme. We first construct a database containing a set of pose-patch associations).
Regarding claims 4, 10 and 19, Paul further discloses the method of claim 1, wherein estimating (209) the three-dimensional pose of the object comprises: rendering (307) a depth image from each of the identified nearest neighbor poses (see, 1. Introduction, nearest neighbor search, 3.1, training the CNN, In order to train the network we need a set Strain of training samples, where each sample s = (x, c, p) is made of an image x of an object, which can be a color or grayscale image or a depth map, or a combination of the two; the identity c of the object; and the 3D pose p of the object relative to the camera); aligning (307) each of the rendered depth images with the received depth image of the object (Top-right: New images are mapped to locations corresponding to the object and 3D poses, even in the presence of clutter, 3. Method, we formulate the problem as a k-nearest neighbor search in a descriptor space: For each object in the database, descriptors are calculated for a set of template views and stored along with the object’s identity and 3D pose of the view. In order to get an estimate for the class and pose of the object depicted in the new input image, we can compute a descriptor for x and search for the most similar descriptors in the 
Regarding claim 7, Paul further discloses the method, wherein aligning (307) each of the rendered depth images comprises applying a refinement algorithm (see, 4.5, refinement of the pose for a set of candidate matches by aligning a voxel model of the object, evaluation metric, discloses refinement process).
 	Regarding claim 8, Paul further discloses the method, wherein the refinement algorithm is an iterative closest point algorithm (see, 4.1 dataset compilation, we pre-process the test data by iteratively applying median filters in a 3 × 3 neighborhood, but only on the pixels for which the depth is available, until all gaps are closed, page 5, iterative process for training).
 	Regarding claim 9, Paul further discloses the method, further comprising: extracting, using the trained convolutional neural network (see 3.1. training the CNN), features from the depth image (see, 3.1); and identifying, from an image feature database, a nearest neighbor pose for the depth image (1. Introduction, nearest neighbor, 3. Method), wherein estimating the three-dimensional pose of the object is further based on the nearest neighbor pose for the depth image (3. Method, given a new input image x of an object, we want to correctly predict the object’s class and 3D pose. Because of the benefits discussed above, such as scalability and ability to easily add and remove objects, we formulate the problem as a k-nearest neighbor search in a descriptor space: For each object in the database, descriptors are calculated for a set of template views and stored along with 
 	Regarding claim 13, Paul further discloses a method for estimating a three-dimensional pose of an object (see paragraph 3.1: Training the CNN): the method comprising: receiving (training samples) a plurality of depth images; sampling (see section 4.1: extract a patch) the plurality of depth images (see 4, images with depth maps) to generate  for each object in the database, descriptors are calculated for a set of template views and stored along with the object’s identity and 3D pose of the view ); and generating (see section 3.3) a 
 	Even though, for the person skilled in the art and working according to the teachings of Paul, it is obvious that the same procedure of determining the pose may be applied to multiple patches of an image as this is merely a repetition of the method already carried out. Likewise does the consulting of a plurality of databases not contribute to an inventive step since it is a mere repetition of what is already done in Paul, the subject-matter of prior art differs from this known method in that multiple patches are extracted from a single image and that multiple databases are searched and each pose for one of the plurality of the image patches. 

	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of David with the Paul, to search for the plurality of databases with the patch-pose relationship for each patch corresponding to the pose object detection, the motivation is more robust to the occlusions and provides accurate pose estimation.
 	Regarding claim 14, the combined teachings further discloses the method, wherein receiving (401) the plurality of depth images comprises receiving labeled depth images (see, 3.2.2, individual labels, 4, RGB images and depth maps), and wherein sampling (403) the plurality of 
Regarding claim 15, the combined teachings further discloses the method, further comprising: receiving (201) a test image of the object (Paul, see, Fig.1 , the testing); sampling (203) the test image to generate a plurality of image patches of the test image (Paul, 4.1, extract a patch centered at the object and captured fixed size window, David, 3. Image patches); identifying (207), from the plurality image patch feature databases (David, page 100, databases, abstract, Experiments carried out on face and articulated body pose databases show that our patch-based pose estimation algorithm generalizes well to unseen examples, is robust to occlusions and provides accurate pose estimation), a nearest neighbor pose for each of the generated image patches; and identifying (209), from the image feature database, a nearest neighbor pose for the test image (3. Method, given a new input image x of an object, we want to correctly predict the object’s class and 3D pose. Because of the benefits discussed above, such as scalability and ability to easily add and remove objects, we formulate the problem as a k-nearest neighbor search in a descriptor space: For each object in the database, descriptors are calculated for a set of template views and stored along with the object’s identity and 3D pose of the view. In order to get an estimate for the class and pose of the object depicted in the new input image, we can compute a descriptor for x and search for the most similar descriptors in the database. The output is then the object and pose associated with them).
Regarding claim 16, Paul further discloses the method, further comprising: rendering (307) a plurality of depth images based on the nearest neighbor poses (see, 1. Introduction, nearest neighbor search, 3.1, training the CNN, In order to train the network we need a set Strain of training samples, where each sample s = (x, c, p) is made of an image x of an object, which can be a color or grayscale image or a depth map, or a combination of the two; the identity c of the object; and the 3D 
Regarding claim 17, the combined teachings disclose all the subject matter as disclosed in claim 1 above, Paul further discloses a memory (610) configured to store feature databases for image patches, the feature databases generated using training data (see, 3. Method, for each object in the database, descriptors are calculated for a set of template views and stored along with the object’s identity and 3D pose of the view, David, 6. Experimental evaluation, stored in database); and a processor (604) configured to perform functions of claim 1 above (see, Paul. Fig. 1, pose estimation of objects from image).
 	Regarding claim 18, Paul further discloses the system, wherein: the memory (610) is further configured to store an image feature database (3.1. Descriptors for these templates are calculated and stored with the classifier for k-nearest neighbor search), the image feature database generated using training data (3.1, training CNN, In order to train the network we need a set Strain of training .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Paul and  David and further in view of Gupta et al. (US 2015/0186458) (hereafter Gupta).
Regarding claim 3, the combined teachings do not explicitly disclose the method of claim 1, wherein searching (207) the plurality of image patch feature databases comprises applying with L1-norm or L2-norm metrics. However, in same field of endeavor, Gupta, in paragraph [0015] teaches L1 norm may be the sum of absolute distances (SAD), L2 norm may be the sum of the square of distances (SSD), and hamming distance (HD) may be the sum of all bits which are different between the test vector and the database vector.  The accumulator and output module 238 may accumulate the results of the matching and outputs the results to the processing elements. [0018] the illustrated memory 320 defines a first distance metric L1 norm and includes 16 different sum of absolute distances (SAD) calculation module to calculate the L1 norm distance between database vector and test vector. Therefore, it would have been obvious to one of ordinary skilled in 

 8.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Paul and David and further in view of Mathieu Aubry, “Seeing 3D chairs, exemplar part based 2D-3D alignment using a large dataset of CAD models” (hereafter Aubry).
 	Regarding claim 5, the combined teachings do not explicitly disclose the method of claim 4, wherein the rendered (307) depth images are based on a three-dimensional computer-aided design (3D CAD) model. However, Aubry teaches in abstract, the object category detection in images as a type of 2D-to-3D alignment problem, utilizing the large quantities of 3D CAD models that have been made publicly available online. Therefore, It would have been obvious to one of ordinary skilled in the art before the effective filing date of claimed invention to utilize the well-known 3D CAD model to determine the depth images as taught by Aubry into the system of Paul and David, the motivation is to generate the computerized models. 

9.	Claims 6, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul and David and further in view of Greg Mori, “Pose embeddings: A Deep architecture for learning to Match human Poses” (hereafter Mori) (see IDS).
 	Regarding claims 6,12 and 20, the combined teachings do not explicitly disclose the method, wherein selecting (309) the rendered depth image closest to the received depth image comprises: identifying non-zero pixel regions of the received depth image; generating, using the identified non-zero pixel regions, a difference image for each of the aligned rendered depth images; and selecting the aligned rendered depth image corresponding to a difference image with a fewest number of pixels below a depth threshold. However, in same field of endeavor, Mori teaches in 4.1, training a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/20/2021